UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6685


KEVIN X. MCWILLIAMS,

                     Plaintiff - Appellant,

              v.

J. FRAME, Senior Officer; S. JAMISON, Maintenance Worker Foreman; A. KUHL,
Lieutenant; A. WEAVER, Senior Officer; J. BARNES, Senior Officer Specialist,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Thomas S. Kleeh, District Judge. (1:19-cv-00076-TSK)


Submitted: August 19, 2021                                        Decided: August 24, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin X. McWilliams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin X. McWilliams appeals the district court’s orders accepting the

recommendation of the magistrate judge and denying relief on McWilliams’ complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388 (1971), and denying McWilliams’ Fed. R. Civ. P. 59(e) motion. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. McWilliams v. Frame, No. 1:19-cv-00076-TSK (N.D. W. Va.

Mar. 15, 2021; Apr. 26, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2